SHAW, Justice.
We have for review Department of Transportation v. DiGerlando, 609 So.2d 166 (Fla. 2d DCA 1992), in which the court affirmed an order granting DiGerlando summary judgment and certified the following question as being of great public importance:
WHETHER ALL LANDOWNERS WITH PROPERTY INSIDE THE BOUNDARIES OF INVALIDATED MAPS OF RESERVATION UNDER SUBSECTIONS 337.241(2) AND (3), FLORIDA STATUTES (1987), ARE LEGALLY ENTITLED TO RECEIVE PER SE DECLARATIONS OF TAKING AND JURY TRIALS TO DETERMINE JUST COMPENSATION.
DiGerlando, 609 So.2d at 166. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
In Tampa-Hillsborough County Expressway Authority v. A.G.W.S. Corp., 640 So.2d 54 (Fla.1994), we answered the above certified question in the negative. DiGerlando, however, may maintain his current inverse condemnation action and seek to prove that the map of reservation did effect a taking of his particular property. We quash the decision of the district court and remand this case for proceedings consistent with this opinion.
It is so ordered.
GRIMES, C.J., OVERTON, KOGAN and HARDING, JJ., and McDONALD, Senior Justice, concur.